
	
		I
		111th CONGRESS
		1st Session
		H. R. 1577
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Paulsen (for
			 himself, Mr. Lance,
			 Mr. Lee of New York,
			 Mr. Roe of Tennessee,
			 Mr. Posey,
			 Mr. Guthrie,
			 Mr. Schock,
			 Mr. McClintock,
			 Mr. Olson,
			 Ms. Jenkins,
			 Mr. Luetkemeyer,
			 Mr. Rooney,
			 Mr. Thompson of Pennsylvania,
			 Mr. Cao, Mrs. Lummis, Mr.
			 Chaffetz, Mr. Austria,
			 Mr. Harper,
			 Mr. Hunter,
			 Mr. Coffman of Colorado,
			 Mr. Cassidy,
			 Mr. Fleming, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to pursue every
		  legal means to stay or recoup certain incentive bonus payments and retention
		  payments made by American International Group, Inc. to its executives and
		  employees, and to require the Secretary’s approval of such payments by any
		  financial institution who receives funds under title I of the Emergency
		  Economic Stabilization Act of 2008.
	
	
		1.Plan to pursue certain
			 payments to executivesNotwithstanding any other provision of law,
			 not later than 2 weeks after the date of enactment of this Act, the Secretary
			 of the Treasury shall establish a plan to pursue every legal means to stay or
			 recoup incentive bonus payments and retention payments made after September 16,
			 2008, by American International Group, Inc. to its executives and
			 employees.
		2.Condition on
			 further assistanceThe
			 Secretary of the Treasury shall not authorize any payment or other provision of
			 Federal assistance to American International Group, Inc., unless the executives
			 and employees then employed by American International Group, Inc. surrender to
			 the Treasury any incentive bonus payments and retention payments received by
			 such executives and employees after September 16, 2008.
		3.Prohibition on
			 certain payments without Treasury approvalNotwithstanding any other provision of law,
			 the Secretary of the Treasury shall require any financial institution that has
			 received any assistance under title I of the Emergency Economic Stabilization
			 Act of 2008, and that has not repaid in full such assistance not later than two
			 weeks after the date of enactment of this Act, to submit a incentive bonus and
			 retention payment plan for approval by the Secretary before making any
			 incentive bonus payment or retention payment to any executive or
			 employee.
		4.Prohibition on
			 certain contracts without Treasury approvalNotwithstanding any other provision of law,
			 the Secretary of the Treasury shall require any financial institution that has
			 received any assistance under title I of the Emergency Economic Stabilization
			 Act of 2008, and that has not repaid in full such assistance not later than two
			 weeks after the date of enactment of this Act, to submit for approval by the
			 Secretary any contract which provides for the payment of incentive compensation
			 or bonus or retention payments to any executive or employee of such financial
			 institution before such institution enters into such contract.
		
